UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4310



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WILLIE JAMES MILLER, a/k/a Willie Gene Miller,

                                             Defendant - Appellant,

          versus


WILLIE L. HUGH; SHAWN D. CHAPMAN; ORIGEN
FINANCIAL INC; WILLIAMS FINANCIAL SERVICES
INCORPORATED,

                                                 Parties in Interest.


Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(CR-02-471-TLW)


Submitted: December 15, 2005              Decided: December 20, 2005


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.



Dismissed by unpublished per curiam opinion.
Jerry M. Screen, SCREEN & LEVY, Columbia, South Carolina, for
Appellant.   Arthur Bradley Parham, OFFICE OF THE UNITED STATES
ATTORNEY, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

              By notice of appeal dated February 12, 2005, Willie James

Miller seeks to appeal a sentence imposed upon him by a criminal

judgment    entered    on    July   28,    2003.     In    criminal   cases,    the

defendant must file his notice of appeal within ten days of the

entry of judgment.      Fed. R. App. P. 4(b)(1)(A).          That appeal period

may be extended for a maximum of thirty days upon a showing of good

cause or excusable neglect.           Fed. R. App. P. 4(b)(4).           The time

periods established by Rule 4 are “mandatory and jurisdictional.”

Browder v. Director, Dep’t of Corr., 434 U.S. 257, 264 (1978).

Because Miller failed to file a timely notice of appeal or to

obtain an extension of the appeal period, we dismiss the appeal for

lack of jurisdiction.        We dispense with oral argument because the

facts   and    legal   contentions        are   adequately   presented     in   the

materials     before   the    court   and       argument   would   not    aid   the

decisional process.



                                                                         DISMISSED




                                      - 3 -